DETAILED ACTION

Remarks 
This Office action is responsive to applicant’s amendment filed on November 17, 2020.

Claim Objections
The objection to claim 1 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The presently claimed cell lead, sensing wire harness and connecting terminal arranged coplanar at the one side of the cell assembly is considered new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2016/0218401).
	 For claims 1, 7 and 13:  Hermann teaches a battery module 100 comprising a cell assembly 130 in which a plurality of cells 102 (Hermann in 0058, Fig. 7) are arranged at a predetermined interval.  Each of the plurality of cells comprises a cell lead 104/106 located at one side of the cell assembly (Fig. 7), and a sensing wire harness 110 “interface module” (0058, Fig. 5) disposed at the one side of the cell assembly around the cell lead and comprising a 
	Hermann does not explicitly teach the cell lead, sensing wire harness and connecting terminal arranged coplanar at the one side of the cell assembly.  However, Fig. 7 shows the cell lead 104/106 and connecting terminal 112 on the same side of the cell assembly.  The skilled artisan would find obvious that the cell lead, sensing wire harness and connecting terminal are arranged coplanar in view of the cell lead and connecting terminal (which are welded) having a weld connection integrating two parts in a common plane, and in view of with the sensing wire harness of Hermann forming an enclosure (Herman in 0064) with a thickness containing the cell lead and connecting terminal within the same X-Y plane (Fig. 7, 0069-0070).
For claim 2:  The connecting terminal of the sensing wire harness is bonded to the cell lead via welding. (Hermann in 0091) 
 	For claims 3, 16 and 17:  As to the cell lead being on two sides of the connector at a predetermined interval and the sensing wire harness extending in an arrangement direction of the cell lead, absent of unexpected results it is asserted that the positioning of the cell lead relative to the connector and the extending direction of the wire harness would be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 533, 188 USPQ 7 (CCPA 1975).
For claim 5:  The cell lead comprises a first lead plate 104 and a second lead plate 106.  Hermann does not explicitly teach the first lead plate and a second lead plate to overlap each other.  However, the skilled artisan would find obvious that the first lead plate and second lead plate overlap along the length direction of the cell 102 as shown in Fig. 3 as these protrude from 

    PNG
    media_image1.png
    615
    672
    media_image1.png
    Greyscale

For claims 8 and 14:  Hermann teaches the welding as laser welding for directly bonding the connecting terminal and the cell lead.  (Hermann in 0076) 
For claim 18:  In Hermann, the one side is a top side of the cell assembly, and wherein the cell lead, the sensing wire harness and the connecting terminal are arranged only at the top side of the cell assembly. (Hermann in Fig. 7)
For claim 19:  The connecting terminal is provided as a plurality of connecting terminals (Fig. 5) and are disposed on opposite lateral sides of the sensing ware harness and extend away from the sensing wire harness.
	
Claims 4, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2016/0218401) in view of Darr (US 2008/0102691).
	The teachings of Hermann are discussed above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2016/0218401) in view of Kim (US 2012/0225348).
The teachings of Hermann are discussed above.
As already discussed, Hermann teaches lead plates 104 and 106, and that the lead plates may be copper and aluminum, inter alia (Hermann in 0108), but does not explicitly teach the lead plates being formed of at least two layers.  However, Kim in the same field of endeavor teaches lead plates made of a metal such as copper, an alloy thereof, a combination of a metal and its alloy, or two layers of different metals such as copper and aluminum. (Kim in 0042-0043)  The skilled artisan would find obvious without undue experimentation to modify the lead plates of Hermann with copper and aluminum as two layers.  The motivation for such a modification is the workability and weldability of these metals.
	
Claim 9 is rejected rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2016/0218401) in view of Lumetta (US 2015/0136438)
The teachings of Hermann are discussed above.
Hermann teaches laser welding but does not explicitly teach the welding using a jig.  However, Lumetta in the same field of endeavor teaches laser welding using a jig. (Lumetta in 

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive.  
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The prior art rejections based on Lee has been withdrawn.  As a matter of clarification on the record, the examiner does not agree with the argument that since Lee discloses the electrical terminals and sensing member as being on the lateral side that these components are not coplanar on the one side.  Fig. 2 of Lee shows the cell lead 120/121, the connecting terminals 531 and the BMS 400 (which has the connector) as being on the same one side of the cell assembly.  Even if these components were on the lateral side, it would not preclude them as being on the same one side.  
However, Lee is withdrawn as a basis for prior art rejections, as the examiner concedes with the argument that Lee does not teach or suggest the feature in claims 1, 7 and 13 with respect to being arranged coplanar at the one side.  A new ground of rejection based on Hermann is set forth to teach or at least suggest this feature for the reasons as set forth in the present Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julian Anthony/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722